Case 18-02969        Doc 40     Filed 04/16/19     Entered 04/16/19 14:01:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02969
         Byron Brooks
         Gwendolyn Gamble-Brooks
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/01/2018.

         2) The plan was confirmed on 06/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2018.

         5) The case was Dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02969             Doc 40            Filed 04/16/19    Entered 04/16/19 14:01:07                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $8,600.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $8,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,548.30
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $417.60
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,965.90

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Americredit Financial Ser Inc              Unsecured            NA            NA              NA            0.00       0.00
 Americredit Financial Ser Inc              Secured       20,440.00     20,983.55        20,983.55      2,612.21     851.33
 Becket & Lee                               Unsecured         276.00        276.18          276.18           0.00       0.00
 CarMax Auto Finance                        Secured        6,430.00       6,467.33        6,467.33        912.28     258.28
 CHASE CARD                                 Unsecured      7,157.00            NA              NA            0.00       0.00
 City of Chicago Department of Administra   Unsecured           0.00        887.86          887.86           0.00       0.00
 City of Chicago Department of Revenue      Unsecured      1,300.00       1,598.71        1,598.71           0.00       0.00
 Commonwealth Edison Company                Unsecured         295.46        544.32          544.32           0.00       0.00
 Discover Bank                              Unsecured      7,834.00       7,866.09        7,866.09           0.00       0.00
 FIRST PREMIER BANK                         Unsecured         767.00           NA              NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         767.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414              Priority       1,000.00            NA              NA            0.00       0.00
 Internal Revenue Service                   Priority       8,435.00     14,701.80        14,701.80           0.00       0.00
 Internal Revenue Service                   Unsecured           0.00      3,080.00        3,080.00           0.00       0.00
 Midland Funding LLC                        Unsecured      1,804.00       1,804.30        1,804.30           0.00       0.00
 Midland Funding LLC                        Unsecured         574.00        574.41          574.41           0.00       0.00
 PCC Community Wellness                     Unsecured         235.00           NA              NA            0.00       0.00
 Peoples Gas                                Unsecured         478.18           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured         472.00        472.40          472.40           0.00       0.00
 Quantum3 Group                             Unsecured         476.00        476.23          476.23           0.00       0.00
 Quantum3 Group                             Unsecured         153.00      2,904.68        2,904.68           0.00       0.00
 Resurgent Capital Services                 Unsecured      1,101.00       1,101.59        1,101.59           0.00       0.00
 Resurgent Capital Services                 Unsecured           0.00      3,166.31        3,166.31           0.00       0.00
 Resurgent Capital Services                 Unsecured      1,061.00       1,061.56        1,061.56           0.00       0.00
 Synchrony Bank                             Unsecured         106.00        106.94          106.94           0.00       0.00
 US Bank                                    Unsecured         294.00           NA              NA            0.00       0.00
 US Bank National Association               Unsecured      3,180.15            NA              NA            0.00       0.00
 Village of North Riverside                 Unsecured         600.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02969        Doc 40      Filed 04/16/19     Entered 04/16/19 14:01:07             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $27,450.88          $3,524.49           $1,109.61
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $27,450.88          $3,524.49           $1,109.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $14,701.80               $0.00             $0.00
 TOTAL PRIORITY:                                         $14,701.80               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,921.58               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,965.90
         Disbursements to Creditors                             $4,634.10

 TOTAL DISBURSEMENTS :                                                                       $8,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
